DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an ALLOWABILITY NOTICE in response to applicant’s amendments and remarks filed June 15, 2021.  Claims 3 and 4 were previously canceled from consideration.  Claims 1, 2, and 5-23 are pending review in this correspondence.

Drawings
The drawings were received on June 15, 2021.  These drawings are acceptable.

Response to Amendment
	Objection to the drawings for missing claimed embodiments is withdrawn in view of applicant’s amended drawings submitted June 15, 2021.

Allowable Subject Matter
Claims 1, 2, and 5-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the rotatable sample analysis substrate of claim 1, specifically wherein the second holding chamber includes a portion that is farther from the rotation shaft than a position thereof connected with the second opening, an outermost side surface located farthest from the rotation shaft and an adjacent side surface adjacent to the outermost side surface; and the second holding chamber includes a capillary cavity connecting the outermost side surface and a portion where the third opening is located to each other.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        August 2, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798